Citation Nr: 1710845	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  04-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral shoulder disability. 

2.  Entitlement to service connection for a bilateral shoulder disability. 


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran, J.H., and J.P. 




ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1969 until July 1971, including active service in Korea. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Veteran presented testimony at a September 2005 travel board hearing.  A transcript of that hearing is of record.  However, the Veterans Law Judge (VLJ) who conducted the September 2005 hearing is no longer employed at the Board.  Pursuant to C.F.R. § 20.717, the Veteran received notice of his right to another hearing, and submitted correspondence waiving the option of an additional Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2014).  

Since the most recent Statement of the Case (SOC) in June 2015, the Veteran and his representative have submitted additional evidence.  As such, the new evidence has not been reviewed by the AOJ in the first instance.  Nevertheless, the defect is cured by a January 2017 waiver of AOJ consideration that is of record. 

The case was previously before the Board in May 2016 when it found new and material evidence had not been received, and denied reopening the claim for service connection for a bilateral shoulder disability.  Subsequently, the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (CAVC or Court).  In December 2016, the Court granted a Joint Motion for Remand (JMR) that vacated the May 2016 Board decision to the extent that it denied reopening the claim for service connection of the Veteran's bilateral shoulder disability.  The case has returned to the Board for further adjudication. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issue of entitlement to service connection for a bilateral shoulder disability for adjudication on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDING OF FACT

The evidence added to the record with regards to the Veteran's bilateral shoulder disability since September 1995 is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim for service connection for bilateral shoulder disorder has been received, and the claim is reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  However, the VCAA is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004)(holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's application to reopen, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the VCAA, is rendered moot.

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2016).  
The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).  Thus, under § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Additionally, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran was originally denied entitlement to service connection for his bilateral shoulder disability in the September 1995 rating decision.  The AOJ based the decision on the evidence of record which encompassed the Veteran's service treatment records (STRs); inclusive of his July 1971 separation examination and medical history which reflected the Veteran had "normal" upper extremities, but noted his surgical scar from the removal of an osteochondroma of the left scapula, which service connection has been granted.  The 1995 private treatment records indicated the Veteran suffered from left shoulder pain, which was attributed to degenerative joint disease of the acromioclavicular joint.  Similarly, a July 1995 VA examination showed the Veteran suffered from degenerative arthritis of both shoulders.  The claim was denied based on the silent STRs and the lack of evidence of arthritis within one year of service. 

The record reflects multiple petitions to reopen the claim for service connection for a bilateral shoulder disability and denials by the AOJ of such petitions, to include a November 2001 rating decision, in which the Veteran did not timely file a substantive appeal following a July 2002 SOC.  The November 2001 decision became final as to the evidence then of record, and was not subject to reconsideration on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran received a January 2003 letter notifying him of this. 

The record at that time encompassed a June 1995 body scan which noted the Veteran had mild to moderate tracer uptake within both acromioclavicular joints likely from arthropathy; an April 1996 private treatment record for which the Veteran reported a history of pain in the shoulders since discharge from the military in 1971; an October 1997 medical opinion stating the Veteran has had persistent problems with his shoulders, likely secondary to a combination of tendonitis and degeneration of the tendons; and a July 1998 orthopedic report where the physician noted "at the time of the surgery, it was evidence [the Veteran's] shoulder injuries were incurred long ago and were in no way recent injuries." 

Further, the August 1999 rating decision found that the newly submitted military hospital surgical report from 1971 did not constitute new and material evidence to reopen his claims for osteoarthritis of the shoulders as it was duplicative to the evidence of record. 

The record at the time of the April 2015 rating decision encompassed a January 2002 statement from the Veteran asserting his shoulder injury occurred while in Korea, between October 1970 until December 1970, when a truck that was stuck in a mud hole jerked and the Veteran was pulled out of the mud along with the truck.  Additionally, at the Veteran's September 2005 hearing he restated the aforementioned account of his injuries, and notified the VLJ that he sought treatment for his injuries while in service at Camp Red Cloud, where they x-rayed and injected both shoulders.  (See also Veteran's August 2011 VA-Form 21-4138).  The March 2013 physical therapy consult noted the Veteran's history of bilateral shoulder pain ever since he was stuck in a rice field. 

Moreover, since the April 2015 rating decision the record encompasses multiple lay statements corroborating the Veteran's account of his bilateral shoulder disability since service, including a September 2005 statement from V.H stating that since she has known the Veteran (1977) he has always had shoulder issues; an August 2011 statement from the Veteran noting he has had two surgeries on both shoulders between 1994 and 1998 for his increasing shoulder issues; a January 2017 statement from the Veteran's brother, J.H. who stated that after the military he was no longer able to do construction projects, something he was avidly involved in prior to service; lastly, a February 2017 statement from the Veteran's sister M.H., who also noted the Veteran was unable to do home repairs following service.  

In conformity with Justus v. Principi, 3 Vet. App. 510, 513 (1992), the credibility, but not the competence of newly submitted evidence is presumed for purposes of reopening a claim.  Accordingly, the Board finds the Veteran and his family members to be competent to their reports of the observable symptoms and circumstances surrounding the Veteran's disability.  As competence is found, and the credibility is presumed, the statements weigh favorably in suggesting the Veteran's disability may be the result of an in-service injury.  Additionally, the aforementioned medical evidence, coupled with the newly submitted lay statements, may also provide the continuity of symptomatology necessary to establish that the Veteran's chronic disability of arthritis had its onset in service and has continued to present.  38 C.F.R. § 3.303 (2016); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

To the extent these statements are considered new, they are neither redundant nor cumulative, when considered in conjunction with the previous evidence of record, to address the unestablished fact of whether or not the Veteran's bilateral shoulder disability is the result of his claimed in-service injury.  In this respect, the witness reports corroborate the Veteran's allegation of continuity of symptomatology.  See Bostain v. West, 11 Vet. App. 124, 128 (1998); Paller v. Principi, 3 Vet. App. 535 (1992).  Further, the evidence is material, as the statements raise the reasonable possibility of the Veteran substantiating his claim for service connection.  Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a) (2016).  As such, through a liberal interpretation of the relevant statute, the Veteran's claim for entitlement to service connection for a bilateral shoulder disability is reopened by means of new and material evidence. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral shoulder disability. 


REMAND

While the Board regrets the further delay in the adjudication of such claim, it finds that a remand is required to fulfill the duty to assist and to ensure due process to the Veteran with respect to this claim is followed.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Having reopened the Veteran's claim for service connection for his bilateral shoulder disability, the Board finds that further development is needed.  To that end, the record indicates the Veteran's service treatment records; particularly those from his 1971 left scapula surgery are obtained.  Further, the Veteran's private treatment records are also of record.  On remand, all outstanding and available VA treatment records must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

While the evidence shows that the Veteran has a current bilateral shoulder disability, it is missing an opinion regarding nexus to service, which the Veteran reports an in-service injury and continued problems since that time.  See Hearing Testimony; see also March 2017 Correspondence.  In light of the Veteran's claim of an in-service injury and continuity of symptoms, the Board finds that a VA examination is warranted to determine if the Veteran has a current bilateral shoulder disability that is attributed to service.  Moreover, an examination is warranted to determine if the Veteran's shoulder disability is in anyway caused or aggravated by his service-connected scar/residuals on his left scapula as a result of an osteochondroma removal back in 1971. 

In short, given the low threshold established by the Court with respect to triggering the duty to provide a VA examination; clinical evidence contained in VA clinical records dated from January 1995 to present documenting such disabilities, and the rather specific and consistent contentions (in particular, see January 2002 statement from the Veteran, VBMS Received January 2003) of the Veteran asserting a nexus between such current disability and in-service incidents/pathology, which the undersigned finds credible for the purposes of this determination.  Also, as the Veteran's attorney requested that the Veteran be afforded the opportunity for further development and a readjudication of the claim (see February 2017, statement from Veteran's attorney); the undersigned has determined that the AOJ must arrange for a VA examination as described below so as to fulfill the duty to assist the Veteran.  McLendon v. Nicholson, 20 Vet. App. at 83; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding treatment records since the June 2015 SOC, including VA and private treatment records. 

2.  Upon receipt of any additional records, schedule the Veteran for a VA examination to address the nature and etiology of any bilateral shoulder disability, to include arthritis.  Access to the Veterans Benefits Management Systems (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination. 

   a) The examiner should identify all current disorders of the right and left shoulders to include tendonitis, degeneration of the tendons and arthritis; 
   b) for each disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that such disorder(s) had an inservice onset or is due to injury in service; OR
   c) whether it is at least as likely as not (50 percent or greater possibility) that any left shoulder disability is the result of, or aggravated (permanently worsened) by his service-connected residuals of left osteochondroma excision?

In rendering this opinion, the VA examiner should consider the following: 
* the Veteran's 1971 surgical record of the left scapula osteochondroma removal;
* the Veteran's 1971 separation examination, 1995 VA examination, April 1996 private treatment record, October 1997 Medical Opinion ("Veteran has persistent problems with shoulders, likely secondary to a combination of tendonitis and degeneration of the tendons."), and July 1998 Orthopedic Report ("shoulder injuries incurred long ago, and were in no way recent injuries"; multiple lay statements of record, including January 2002 and August 2011 VA Form 21-4138 (VBMS received September 2014), and March 2017 Correspondence; and
* the Board's factual finding that the Veteran's report of injuring his shoulders while being jerked by a truck that was stuck in the mud and/or rice fields should be accepted as true although undocumented.  See Hearing Testimony.  

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


